Citation Nr: 1045855	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1977 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2009, the Veteran cancelled a hearing before a Veterans 
Law Judge, which he had requested.

In August 2010, the Board favorably decided an issue regarding 
service connection for a psychiatric disorder, and remanded the 
case to the RO for consideration of the issue regarding a total 
disability compensation rating based on individual 
unemployability following the assignment of a rating for the 
psychiatric disorder.  The requested development was completed, 
and the case has now been returned to the Board.  
 
The claim for a total disability rating for compensation based on 
individual unemployability under 38 C.F.R. § 4.16(b) is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.











FINDING OF FACT

The service-connected disabilities are seizures, as a residual of 
head injury, rated as 20 percent disabling, a left femur fracture 
with left hip arthritis, rated as 10 percent disabling, thoracic 
spine fracture with disc disease, rated as 10 percent disabling, 
lumbar arthritis with disc disease, rated as 10 percent 
disabling, left knee arthritis, rated as 10 percent disabling, 
and a psychiatric disorder including depression associated with 
seizures, rated as 10 percent disabling, having a combined rating 
of 50 percent, which does not meet the minimum schedular 
percentage standards for a total disability rating for 
compensation based on individual unemployability.  


CONCLUSION OF LAW

The schedular criteria for a total disability rating for 
compensation based on individual unemployability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.


Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
the effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided the Veteran pre-adjudicatory VCAA notice by 
letters, dated in December 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the claim 
for a total disability rating for compensation based on 
individual unemployability.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical records 
or authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of a 
claim and for the degree of disability assignable.








As for content and timing of the VCAA notice, the documents 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records.  The 
Veteran has not identified any other pertinent records for the RO 
to obtain on his behalf.

Further, VA has not conducted medical inquiry in an effort to 
substantiate the claim under 38 U.S.C.A. § 5103A(d), but further 
development is not required because the evidence of record does 
not meet the requirements of 38 C.F.R. § 3.159(c)(4).  In short, 
a medical examination or medical opinion is not necessary to 
decide the claim.  In a claim for a total disability rating for 
compensation based on individual unemployability, the initial 
question to be determined is whether or not the Veteran's 
service-connected disabilities meet the minimum schedular 
percentage standards set forth in 38 C.F.R. § 4.16(a), and in 
this case such a determination does not require a medical opinion 
or examination.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.



REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g., orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.

Where the percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  38 C.F.R. 
§ 4.16(b).

In this case, the Veteran's service-connected disabilities 
consist of the following:  seizures, as a residual of head 
injury, which is rated as 20 percent disabling; left femur 
fracture with left hip arthritis, which is rated as 10 percent 
disabling; thoracic spine fracture with disc disease, which is 
rated as 10 percent disabling; lumbar arthritis with disc 
disease, which is rated as 10 percent disabling; left knee 
arthritis, which is rated as 10 percent disabling; and a 
psychiatric disorder including depression associated with 
seizures, which is rated as 10 percent disabling.  

Even though the disabilities, resulted from a single accident, 
the Veteran's combined rating is 50 percent, which does not meet 
the threshold minimum schedular percentage standards, that is, 60 
percent, for a total disability rating for compensation based on 
individual unemployability under 38 C.F.R. § 4.16(a).  


ORDER

A schedular total disability rating for compensation based on 
individual unemployability is denied.  


REMAND

Where, as here, the schedular percentage requirements for total 
disability rating for compensation based on individual 
unemployability have not been met, an extraschedular rating may 
be considered when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disability.  38 C.F.R. § 4.16(b).  

The evidence in the file shows that the Veteran underwent a VA 
psychiatric examination in October 2008 during which it was noted 
that he was working part -time in a restaurant and that the owner 
made accommodations for him whenever he had one of his 
"spells."  The Global Assessment of Functioning (GAF) score was 
50, denoting serious symptoms or serious impairment in social or 
occupational functioning.  VA records dated in January 2009 show 
a GAF score of 60, denoting moderate symptoms.  

In a statement in September 2010, the Veteran asserted that he 
had not worked full time for the last 13 years due to a head 
injury that he suffered in service, and that before that he had 
worked for over 14 years for the U.S. Post Office until he was 
medically retired due to his deteriorating mental condition.  He 
claimed that his service-connected mental disability kept him 
from gainful employment.  


In light of the above, the case is REMANDED for the following 
action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer 
the claim for a total disability rating 
for compensation based on individual 
unemployability to VA's Director of 
Compensation and Pension Service for 
extraschedular consideration. 

2.  After the development is completed, 
adjudicate the claim on an extraschedular 
basis under 38 C.F.R. § 4.16(b).  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


